WHITING, P. J.
This matter is before the court upon the petition of Samuel A. Ramsey asking that he be reinstated as a member of the bar of this court. The opinion of this court in the disbarment proceedings against Mr. Ramsey will be found reported in 24 S. D. 266, 123 N. W. 726, which opinion was filed December 1, 1909. Applicant in his petition for reinstatement admits the doing of the acts for which he was disbarred, and expresses deep regret for the commission of such acts and appreciation of the seriousness of such misconduct.
Applicant was for many years prior to his disbarment an honored and respected citizen of this state. He was also- an honored and respected member of the bar of this state, and active in the practice of his profession. Pie has at all times, both after and prior to his disbarment, borne himself with due respect toward all the courts of this state. So far as known to this court, Mr. Ramsey has never been charged with wrongdoing either as a *353citizen or lawyer, other than the charges preferred against him upon which the judgment of disbarment was entered. That he stood well with his fellow attorneys prior to his disbarment, and that they have confidence that he will not again be guilty of professional misconduct, is evidenced by the letters of some of the leading attorneys of the state, which letters have been presented to us.
Fully believing in the- sincerity of the words of Mr. Ramsey, wherein he expresses regret for his wrongdoing and appreciation of the seriousness thereof, and believing that, if readmitted as a member of the bar of this court, he will be in all respects a worthy member, the judgment of disbarment herein is modified to a judgment of suspension until the ist' day of December, 1910.